Mr. Chief Justice Shepard
delivered the opinion of the Court:
The testimony tends to show that Warren Cochran called upon the Brennans at their home, having seen a “For Sale” sign of Stone & Fairfax upon the premises, and undertook to sell *327the same for the said Brennans. After some negotiations it was proposed to exchange properties. Cochran examined the house of the defendants at the time, and defendants called and examined his wife’s premises. It appears that they made a careful examination of the premises and the surroundings, and then agreed to transfer. Brennan first executed the contract, and his wife some three weeks afterwards. There is a conflict in the testimony in regard to these transactions, but the facts seem to be as stated above. It does not appear specifically that the Lamont street property was represented to be worth $6,-000, but, whether so or not, defendants carefully examined the property, and were informed in regard to the surroundings, and agreed to exchange.
It is claimed by defendants that the Lamont street property has very much depreciated in value by reason of the fact that it is in the neighborhood occupied by colored people, there being several houses opposite No. 1029 which are owned by colored people. Defendants admit their knowledge of the occupation by colored people, but state that upon inquiry of Mrs. Cochran she said that the property had been condemned. It appears also that Brennan received independent information of the fact that the property opposite was owned by colored people, some of whose houses were at grade and in good condition; other houses occupied by colored people were below grade, and were in a state of bad repair.
The court upon hearing the testimony was of opinion that no advantage was taken by Cochran of the defendants, and that they were fully informed in respect to the occupation of the premises opposite by colored people, and made the contract notwithstanding. He therefore decreed specific performance.
It is quite true that Cochran is to be regarded as the agent of defendants at the time the negotiations were begun, but it does not appear that they were not fully informed as to the situation of the properties and exercised their judgments in regard to values, etc. The means of knowledge in regard to the properties were open to the defendants, and they relied and acted upon their own judgment.
*328Wé are unable to perceive any error in tbe proceedings, and tbe decree is affirmed with costs. Affirmed.